Exhibit 10.11

EIGHTH AMENDMENT AGREEMENT

EIGHTH AMENDMENT AGREEMENT, dated as of June 30, 2009 (this “Amendment”), to the
Receivables Loan and Security Agreement, dated as of March 31, 2006, among
Resource Capital Funding, LLC, as Borrower (the “Borrower”), Leaf Financial
Corporation, as Servicer (the “Servicer”), Black Forest Funding Corporation, as
Lender (the “Lender”), Bayerische Hypo- und Vereinsbank AG, New York Branch, as
Agent (the “Agent”), U.S. Bank National Association, as Custodian and the
Agent’s Bank, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), as the Backup Servicer (as the same has been and may be further
amended, supplemented, modified and/or restated in accordance with its terms,
the “RLSA”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed thereto in the RLSA.

WHEREAS, the parties hereto have agreed to amend the RLSA on the terms and
subject to the conditions herein set forth;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the fulfillment of the conditions set
forth below, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE RLSA

(A)     Section 1.01(b) of the RLSA is hereby amended by deleting the
definitions of each of the following terms and substituting in lieu thereof the
following:

“Allonge” means an allonge in the form attached hereto as Exhibit G, provided
that, with respect to each Allonge required to be delivered as part of a Pool B
Master Receivable File relating to an Underlying Originator Loan Contract
acquired by TRS or Fund 4 from the Originator, “Allonge” shall mean an allonge
in the form attached hereto as Exhibit G, but with each reference to “RCC
Commercial, Inc.” therein replaced by a reference to “Resource TRS, Inc.” or
“LEAF Equipment Finance Fund 4, L.P.”, as applicable.

“Change of Control” means that at any time (i) neither LEAF Financial nor LEAF
Asset Management, LLC is the general partner of Fund 4, (ii) Fund 4 shall own
directly or indirectly less than 100% of all membership interests of the
Borrower, (iii) Resource America shall own directly or indirectly less than
50.1% of all Capital Stock or voting power of the Servicer, (iv) the Servicer
shall own directly or indirectly less than 80% of all Capital Stock or voting
power of Originator, (v) Fund 4 or the Borrower merges or consolidates with any
other Person without the prior written consent of the Agent, (v) the Servicer or
the Originator merges or consolidates with any other Person and the Servicer or
the Originator, as applicable, is not the surviving entity, (vii) either of Crit
DeMent or Miles Herman is not employed in a senior management position at the
Servicer, is not involved in the day-to-day operations of the Servicer or is not
able to perform substantially all of his duties as an employee of the Servicer
during any three



--------------------------------------------------------------------------------

month period and, in each case, has not been replaced by a person approved by
the Agent in writing within 90 days of any such event or (viii) Resource America
shall own directly or indirectly less than 50.1% of all Capital Stock or voting
power of the general partner of Fund 4.

“Originator Insurance Agreement” means, collectively, (i) that certain letter
agreement regarding the Originator’s obligations as named loss payee under
Insurance Policies and Underlying Insurance Policies, dated as of the date
hereof, among the Originator, the Servicer, the Borrower, RCC and the Agent, as
such agreement may from time to time be amended, restated, supplemented and/or
otherwise modified in accordance with the terms thereof, (ii) that certain
letter agreement regarding the Originator’s obligations as named loss payee
under Insurance Policies and Underlying Insurance Policies, dated as of the
Fifth Amendment Effective Date, among the Originator, the Servicer, the
Borrower, TRS and the Agent, as such agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof and (iii) that certain letter agreement regarding the Originator’s
obligations as named loss payee under Insurance Policies and Underlying
Insurance Policies, dated as of the Eighth Amendment Effective Date, among the
Originator, the Servicer, the Borrower, Fund 4 and the Agent, as such agreement
may from time to time be amended, restated, supplemented and/or otherwise
modified in accordance with the terms thereof.

“Originator Sale Agreement” means (i) with respect to any Receivable acquired by
RCC as PCA Seller prior to the Fifth Amendment Effective Date, the applicable
“Assignment Agreement (Pool A Contracts)” or “Assignment Agreement (Pool B
Contracts),” substantially in one of the forms attached hereto as Exhibit K-1,
between Originator, as seller, and RCC, as purchaser, together with all
instruments, documents and agreements executed in connection therewith, as such
agreement may from time to time be amended, supplemented or otherwise modified
with the consent of the Agent, (ii) with respect to any Receivable acquired by
TRS as PCA Seller on or after to the Fifth Amendment Effective Date and prior to
the Eighth Amendment Date, the applicable “Assignment Agreement (Pool A
Contracts)” or “Assignment Agreement (Pool B Contracts),” substantially in one
of the forms attached hereto as Exhibit K-2, between Originator, as seller, and
TRS, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such agreement may from time to time be
amended, supplemented or otherwise modified with the consent of the Agent, and
(iii) with respect to any Receivable acquired by Fund 4 on or after to the
Eighth Amendment Effective Date, the applicable “Assignment Agreement (Pool A
Contracts)” or “Assignment Agreement (Pool B Contracts),” substantially in one
of the forms attached hereto as Exhibit K-3, between Originator, as seller, and
Fund 4, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such agreement may from time to time be
amended, supplemented or otherwise modified with the consent of the Agent.

 

2



--------------------------------------------------------------------------------

“PCA Seller” means individually, and “PCA Sellers” means collectively, each of
RCC in its capacity as seller/contributor under the Purchase and Contribution
Agreement prior to the Fifth Amendment Effective Date, TRS in its capacity as
seller/contributor under the Purchase and Contribution Agreement on and after
the Fifth Amendment Effective Date and prior to the Eighth Amendment Date, and
Fund 4 in its capacity as seller/contributor under the Purchase and Contribution
Agreement on and after the Eighth Amendment Effective Date.

“Minimum Tangible Net Worth” means:

(i) with respect to LEAF Financial, Tangible Net Worth (measured as of each
fiscal quarter end) in an amount not less than the sum of (i) $17,000,000, plus

(ii) 50% of the aggregate net income of LEAF Financial for each fiscal quarter
beginning with the fiscal quarter ending June 30, 2008; and (ii) with respect to
Fund 4, Tangible Net Worth (measured as of each fiscal quarter end) in an amount
not less than the lesser of (x) the sum of (1) $40,000,000, plus (2) 90% of the
aggregate amount of net proceeds (new capital less expenses and distributions)
of any new equity contributions raised by Fund 4 for each fiscal quarter
beginning with the fiscal quarter ending June 30, 2009, and (y) the Facility
Amount.

“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP(without any duplication and adjusted to back out any
additions or subtractions based on mark-to-market gain or loss, or other
comprehensive income under Statements of Financial Accounts Standards No. 133)
as (i) the consolidated net worth of such Person and its consolidated
subsidiaries, plus (ii) to the extent not otherwise included in such
consolidated net worth, unsecured subordinated Debt of such Person and its
consolidated subsidiaries and, without duplication, unsecured subordinated fees
payable by such Person and its consolidated subsidiaries, the terms and
conditions of which, in each case, are reasonably satisfactory to the Agent,
minus (iii) the consolidated intangibles of such Person and its consolidated
subsidiaries, including, without limitation, goodwill, trademarks, tradenames,
copyrights, patents, patent allocations, licenses and rights in any of the
foregoing and other items treated as intangibles in accordance with GAAP.

“Transaction Documents” means this Agreement, the Purchase and Contribution
Agreement, any Originator Sale Agreement, the PCA Seller Assignment Agreement,
the LEAF Funding to Fund 4 Assignment Agreement, the TRS to Fund 4 Assignment
Agreement, the TRS to LEAF Funding Assignment Agreement, the Lockbox
Intercreditor Agreement, the Collection Account Agreement, the Security Deposit
Account Agreement, each Cash Reserve Account Agreement, the Fee Letter, the
Custodial Agreement, the Northern Lease Bailment Agreement, Northern Lease
Bailment Agreement Direction Letter, the Originator Insurance Agreement and each
Qualifying Interest Rate Swap and each document and instrument related to any of
the foregoing.

 

3



--------------------------------------------------------------------------------

(B)     Section 1.01(b) of the RLSA is hereby amended by adding each of the
following definitions in its correct alphabetical place:

“Eighth Amendment Effective Date” means June 30, 2009.

“Fund 4” means LEAF Equipment Finance Fund 4, L.P.

“LEAF Funding to Fund 4 Assignment Agreement” means that certain Sale and
Assignment Agreement, dated as of the Eighth Amendment Effective Date, by and
between LEAF Funding, as seller, and Fund 4, as buyer.

“TRS to Fund 4 Assignment Agreement” means that certain Assignment and
Assumption Agreement, dated as of the Eighth Amendment Effective Date, by and
between TRS, as assignor, and Fund 4, as assignee.

“TRS to LEAF Funding Assignment Agreement” means that certain Sale and
Assignment Agreement, dated as of the Eighth Amendment Effective Date, by and
between TRS, as seller, and LEAF Funding, Inc., as buyer.

(C)     The definition of “Global Overconcentration Amount” set forth in the
RLSA is hereby amended by deleting the reference to “Resource Capital Corp.,”
set forth therein.

(D)     Section 2.14 of the RLSA is hereby amended by inserting “the LEAF
Funding to Fund 4 Assignment Agreement, the TRS to Fund 4 Assignment Agreement,
the TRS to LEAF Funding Assignment Agreement,” immediately following the words
“the PCA Seller Assignment Agreement,” therein.

(E)     Section 4.03 of the RLSA is hereby amended by deleting each use of the
defined term “TRS” therein and substituting in lieu thereof the defined term
“Fund 4”.

(F)     Section 5.01(f) of the RLSA is hereby amended by replacing each
reference to “Resource Capital Corp.” therein with a reference to “Fund 4”.

(G)     Section 5.01(g) of the RLSA is hereby amended and restated to read in
its entirety as follows:

(g) The Borrower shall take all other actions necessary to maintain the accuracy
of the factual assumptions set forth in (i) the legal opinions of Thacher
Proffitt & Wood LLP, as special counsel to LEAF Financial, Originator, TRS, RCC
and the Borrower and (ii) the legal opinions of Sonnenschein Nath & Rosenthal
LLP, as special counsel to LEAF Financial, Originator, Fund 4 and the Borrower,
in each case issued in connection with the Purchase and Contribution Agreement
and relating to the issues of substantive consolidation and true conveyance of
the Pledged Receivables.

 

4



--------------------------------------------------------------------------------

(H)     Section 6.05(c) of the RLSA is hereby amended by deleting the defined
term “TRS” therein and inserting in lieu thereof the defined term “Fund 4”.

(I)       Section 6.13(d) of the RLSA is hereby amended to read in its entirety
as follows:

(d)     [Intentionally omitted.]

(J)       Section 6.13(g) of the RLSA is hereby amended to read in its entirety
as follows:

(g)     [Intentionally omitted.]

(K)     Section 6.13 of the RLSA is hereby amended by inserting the following
clauses (k) and (l) immediately following clause (j) of such Section 6.13:

(i)     As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of Fund 4, the Servicer (if
LEAF Financial or an Affiliate thereof) shall deliver to the Lender and the
Agent two copies of:

(i)     a consolidated balance sheet of Fund 4 and its consolidated subsidiaries
as of the end of such calendar quarter, setting forth in comparative form the
corresponding figures for the most recent year-end for which an audited balance
sheet has been prepared, which such balance sheet shall be prepared and
presented in accordance with, and provide all necessary disclosure required by,
GAAP and shall be accompanied by a certificate signed by the financial vice
president, treasurer, chief financial officer or controller of the general
partner of Fund 4 stating that such balance sheet presents fairly the financial
condition of the companies being reported upon and has been prepared in
accordance with GAAP consistently applied; and

(ii)     consolidated statements of income, investors’ equity and cash flow of
Fund 4 and its consolidated subsidiaries for such calendar quarter, in each
case, setting forth in comparative form the corresponding figures for the
comparable period one year prior thereto (subject to normal year-end
adjustments), which such statements shall be prepared and presented in
accordance with, and provide all necessary disclosure required by, GAAP and
shall be accompanied by a certificate signed by the financial vice president,
treasurer, chief financial officer or controller the general partner of of
Fund 4 stating that such financial statements present fairly the financial
condition and results of operations of the companies being reported upon and
have been prepared in accordance with GAAP consistently applied.

(j)     As soon as available and no later than ninety (90) days after the end of
each fiscal year of Fund 4, the Servicer (if LEAF Financial or

 

5



--------------------------------------------------------------------------------

an Affiliate thereof) shall deliver to the Lender and the Agent two copies of:

(i)     a consolidated and consolidating balance sheet of Fund 4 and its
consolidated subsidiaries as of the end of the fiscal year, setting forth in
comparative form the figures for the previous fiscal year and accompanied by an
opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Agent stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur); and

(ii)     consolidated and consolidating statements of income, investors’ equity
and cash flow of Fund 4 and its consolidated subsidiaries for such fiscal year;
in each case setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Agent
stating that such financial statements present fairly the financial condition of
the companies being reported upon and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).

(L)     Section 7.01 of the RLSA is hereby amended by inserting the following
clause (p) immediately before Section 7.01(q):

(p)     Fund 4 shall, at any time, permit its Tangible Net Worth to be less than
its Minimum Tangible Net Worth; or

(M)     Items 5, 6, 22, 33, 34, 37 and 60 of Schedule III-A of the RLSA are each
hereby amended by deleting each such item in its entirety and substituting in
lieu thereof the applicable numbered item set forth in Schedule III-A to this
Amendment.

(N)     Items 5, 6, 22, 33, 34, 37 and 60 of Schedule III-B of the RLSA are each
hereby amended by deleting each such item in its entirety and substituting in
lieu thereof the applicable numbered item set forth in Schedule III-B to this
Amendment.

(O)     Item 48 of Schedule III-C of the RLSA is hereby amended by deleting each
such item in its entirety and substituting in lieu thereof item 48 set forth in
Schedule III-C to this Amendment.

(P)     The exhibits to the RLSA are hereby amended by inserting Exhibit K-3 to
this Amendment immediately following Exhibit K-2 to the RLSA.

 

6



--------------------------------------------------------------------------------

(Q)     Each of Section 6.14(c), Section 7.01(a), Section 7.01(d) of the RLSA is
hereby amended by deleting the reference to “Resource Capital Corp.,” set forth
therein.

(R)     Except as otherwise required by clauses (A) – (Q) of this Section 1, the
RLSA is hereby amended by (i) deleting each use of the defined term “TRS” in the
RLSA (other than in the definition of “TRS”, Section 5.01(g), and clause (e) of
Schedule I to the RLSA) and substituting in lieu thereof the defined term “Fund
4”.

SECTION 2. TERMINATION OF GUARANTY AGREEMENTS

The relevant parties hereto agree that, upon the effectiveness of this Amendment
pursuant to Section 3 hereof, the Limited Guaranty and Indemnification Agreement
and the Limited Guaranty and Indemnification Agreement (TRS) shall be
terminated. The parties to this Amendment hereby agree that Resource Capital
Corp. shall be a third party beneficiary of this Section 2.

SECTION 3. CONDITIONS TO EFFECTIVENESS

This Amendment shall be effective upon the date of (i) the delivery to the Agent
of counterparts hereof executed by each of the parties hereto and (ii) the
Agent’s receipt, on or before the date hereof, of the items listed in Annex A
hereto, each in form and substance satisfactory to the Agent and the Lender,
(iii) payment in full of the Restructuring Fee (as such term is defined in that
certain Restructuring Fee Letter between the Agent and the Borrower and dated as
of the date hereof) that is due upon the execution of this Amendment and
(iv) Kaye Scholer LLP, counsel to the Agent, shall have received payment in full
of all legal fees and expenses invoiced on or prior to June 30, 2009.

SECTION 4. MISCELLANEOUS

(a)     The Borrower and the Servicer each hereby certifies that the
representations and warranties set forth in Article IV of the RLSA (and any
other representations and warranties made by the Borrower or the Servicer in the
RLSA) are true and correct on the date hereof with the same force and effect as
if made on the date hereof, except to the extent that such representations and
warranties speak specifically to an earlier date, in which case they shall have
been true and correct on such date. In addition, the Borrower and the Servicer
each represents and warrants that (a) no unwaived Early Amortization Event or
Event of Default (nor any event that but for notice or lapse of time or both
would constitute an unwaived Early Amortization Event or Event of Default) shall
have occurred and be continuing as of the date hereof nor shall any unwaived
Early Amortization Event or Event of Default (nor any event that but for notice
or lapse of time or both would constitute an unwaived Early Amortization Event
or Event of Default) occur due to this Amendment becoming effective, (b) the
Borrower and the Servicer each has the corporate power and authority to execute
and deliver this Amendment and has taken or caused to be taken all necessary
corporate actions to authorize the execution and delivery of this Amendment and
(c) no consent of any other person (including, without limitation, shareholders
or creditors of the Borrower or the Servicer), and no action of, or filing with
any governmental or public body or authority is required to authorize, or is
otherwise required in

 

7



--------------------------------------------------------------------------------

connection with the execution and performance of this Amendment other than such
that have been obtained.

(b)     The RLSA, as amended hereby, is hereby ratified and confirmed in all
respects and remains in full force and effect in accordance with its terms.

(c)     All references in the RLSA to “this Agreement” and “herein” and all
references to the RLSA in the documents executed in connection with the RLSA
shall mean the RLSA as amended hereby and as it may in the future be amended,
restated, supplemented or modified from time to time.

(d)     Pursuant to Section 9.02 of the RLSA, (i) the Borrower hereby provides
written notice to the other parties to the RLSA that its address for notices
provided thereunder is Resource Capital Funding, LLC, c/o LEAF Financial
Corporation, One Commerce Square, 2005 Market Street, 15th Floor, Philadelphia,
PA 19103, Attn: Miles Herman, Telecopier No.: 215.640.6363, Telephone No.:
215.717.3358, (ii) the Servicer hereby provides written notice to the other
parties to the RLSA that its address for notices provided thereunder is LEAF
Financial Corporation, One Commerce Square, 2005 Market Street, 15th Floor,
Philadelphia, PA 19103, Attn: Miles Herman, Telecopier No.: 215.640.6363,
Telephone No.: 215.717.3358, and (iii) the Agent hereby provides written notice
to the other parties to the RLSA that its address for notices provided
thereunder is Bayerische Hypo- und Vereinsbank AG, as Agent, 150 East 42nd
Street, New York, NY 10017, Attn: Richard Rowe, Telecopier No.: 212.672.5521,
Telephone No.: 212.672.5481

(e)     This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

(f)     The Borrower hereby agrees to pay all costs and expenses incurred by the
Lender, the Agent and U.S. Bank National Association in connection with this
Amendment, including, without limitation, the fees and expenses of Kaye Scholer
LLP, counsel to the Lender and the Agent.

(g)     GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

[Signature pages to follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BORROWER:

 

RESOURCE CAPITAL FUNDING, LLC

 

By:

 

/s/ Miles Herman

 

Name:

 

Miles Herman

 

Title:

 

VP, Equipment Leasing

THE SERVICER:

 

LEAF FINANCIAL CORPORATION

 

By:

 

/s/ Miles Herman

 

Name:

 

Miles Herman

 

Title:

 

President/COO

THE AGENT:

 

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH

 

By:

 

/s/ Dennis Conway

 

Name:

 

Dennis Conway

 

Title:

 

Director

 

By:

 

/s/ Paul Gex

 

Name:

 

Paul Gex

 

Title:

 

Director

THE LENDER:

 

BLACK FOREST FUNDING CORPORATION

 

By:

 

/s/ Philip A. Martone

 

Name:

 

Philip A. Martone

 

Title:

 

Vice President

 

9



--------------------------------------------------------------------------------

THE CUSTODIAN AND THE

AGENT’S BANK:

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

/s/ Diane L. Reynolds

 

Name:

 

Diane L. Reynolds

 

Title:

 

Vice President

THE BACKUP SERVICER:

 

LYON FINANCIAL SERVICES, INC.

(D/B/A U.S. BANK PORTFOLIO SERVICES)

 

By:

 

/s/ Joseph Andries

 

Name:

 

Joseph Andries

 

Title:

 

Senior Vice President

 

10